TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00656-CV


Isidro Hernandez, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 193,154-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

After a bench trial, the court found by clear and convincing evidence that Isidro
Hernandez's parental rights should be terminated.  His retained attorney filed a brief stating that the
appeal is wholly frivolous and without merit, citing Anders v. California, 386 U.S. 738 (1967). 
Counsel states that he has diligently examined the record and researched the law applicable to the
facts and issues in the case and can find no arguable grounds for appeal.  Counsel's brief contains
a professional evaluation of the record demonstrating why there are no meritorious errors to be
advanced.  A copy of counsel's brief was delivered to Hernandez, and he was advised that he had
the right to examine the appellate record and to file a pro se brief.  A pro se brief was not filed.
We have independently reviewed the record and agree with counsel that the appeal
is frivolous.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
We affirm the judgment of the district court.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Affirmed
Filed:   June 24, 2004